                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                           March 30, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARIA ALVARENGA,                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §           CIVIL ACTION H-18-1481
                                                  §
TARGET CORPORATION, ET AL                         §
                                                  §
       Defendants.                                §

                           CONDITIONAL ORDER OF DISMISSAL

       Having been advised that a settlement has been reached between plaintiff and defendant, the

Court dismisses this case without prejudice to reinstatement of plaintiff’s claims if any party

represents to the Court within sixty days from the date of this order that the settlement could not be

completely documented. The court retains jurisdiction over any settlement agreements.



       Signed at Houston, Texas on March 30, 2019.
